Citation Nr: 0105409	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
anxiety reaction.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a videoconference 
hearing before the undersigned Member of the Board in July 
2000.  


FINDINGS OF FACT


1.  In an October 1, 1981, unappealed rating decision, the RO 
denied service connection for a nervous condition, including 
anxiety reaction.  

2.  The evidence added to the record since the October 191 
decision is redundant of the evidence previously of record or 
is not so significant by itself or in the context of the 
evidence previously of record that it must be considered to 
fairly decide the claim for service connection for anxiety 
reaction.  


CONCLUSION OF LAW

Evidence received since the October 1981 RO decision denying 
entitlement to service connection for anxiety reaction is not 
new and material, and the claim for service connection for 
anxiety reaction is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's original service connection claim was received 
at the RO in May 1981, and in its October 1981 rating 
decision the RO denied service connection for nervous 
condition, including anxiety reaction and emotionally 
unstable personality.  In a letter dated in November 1981, 
the RO notified the veteran of the denial of service 
connection for a nervous condition and informed him of his 
appellate rights.  He did not appeal.  

Evidence of record at the time of the October 1981 rating 
decision included the veteran's service medical records, a 
copy of a telegram to the veteran's wife, a statement from a 
private physician and the report of a VA psychiatric 
examination.  

At the veteran's service entrance examination in September 
1963, he gave no history of psychiatric problems, and 
psychiatric evaluation was normal.  In June 1966, the veteran 
was hospitalized at a battalion hospital in Vietnam because 
of increasing anxiety and shaking all over for 4 days.  Onset 
followed receipt of a letter from his wife stating that she 
was obtaining a divorce.  The veteran was treated with 
Thorazine, and the diagnosis was acute anxiety reaction and 
emotionally unstable personality.  In July 1966, the veteran 
was transferred to the U.S. Naval Hospital, St. Albans, New 
York.  The veteran underwent evaluation by a medical board, 
and in July 1966 their diagnosis of emotionally unstable 
personality was established.  It was said to be manifested 
primarily by the veteran's extremely chaotic early history, 
by his inability to tolerate service demands and by the 
degree of anxiety engendered by frustration.  The final 
diagnosis was emotionally unstable personality.  The medical 
board stated that the veteran suffered from no disability 
which was the result of an incident of service or which was 
aggravated thereby.  The medical board stated its opinion 
that the veteran was unsuitable for further service by reason 
of a personality disorder and recommended he be discharged 
from service.  In August 1966, the veteran was discharged 
from service by reason of unsuitability.  

Also of record was a photocopy of a telegram dated in July 
1966 from the St. Albans U.S. Naval Hospital to the veteran's 
wife stating he was admitted the previous day from overseas 
with the diagnosis of nervous condition.  

Also considered by the RO was a statement from George E. 
Gardner, M.D., dated in July 1981.  Dr. Gardner stated that 
the veteran gave a history of nervous exhaustion in June 1966 
followed by hospital treatment until discharge from service.  
Dr. Gardner stated that the veteran reported feeling tense, 
unable to get his breath and also said that his hands and 
feet got numb.  The veteran also reported that he became 
frightened and thought he was going to pass out.  In 
addition, he reported attacks of chest pain, shortness of 
breath and lightheadedness.  The diagnoses were nervous 
exhaustion, duodenal ulcer and vertigo (labyrinthitis).  Dr. 
Gardner stated the veteran had been treated over the past 12 
years with Librium and Valium for his nerves.  

At a VA psychiatric examination in August 1981, the veteran 
said that while he was in Vietnam he felt frightened that the 
enemy might strike at any moment.  He said that he became 
increasingly anxious and passed out and was evacuated through 
the Philippines to St. Albans naval hospital.  The veteran 
reported that since discharge from service he had continued 
to feel nervous and tense most of the time.  He said he had 
had panic attacks, but only on occasion.  He said that during 
the past year he missed work approximately 1 out of every 6 
days because of nervousness.  After examination, the 
diagnosis was generalized anxiety disorder.  The physician 
commented that based on the veteran's medical records from 
service, it appeared that the anxiety the veteran experience 
on active duty was related to separation from his wife, 
rather than to military service, per se.  The physician said 
it was likely that the veteran had problems with his nerves 
before entering service, but he said this could not be stated 
with certainty.  The physician said it seemed to him that the 
veteran's long-standing problems with anxiety were not due to 
his military experiences.  

Evidence added to the record since the October 1981 decision 
includes additional photocopies of the July 1966 telegram to 
the veteran's wife.  Other evidence added to the record 
includes treatment records and letters from private 
physicians dated in the 1990s, the report of a June 1999 VA 
psychiatric examination and VA outpatient treatment records 
dated in 2000, in addition to the transcript of the veteran's 
hearing testimony.  

Private treatment records dated in the 1990s show that 
throughout that time the veteran received prescriptions for 
Valium.  In a patient history database dated in January 1991, 
David M. Scoggin, M.D., noted that the veteran had a medical 
diagnosis of duodenal ulcer from about 1986 and that he had a 
herniated disc as a result of a work injury in 1988.  A 
medication record from Dr. Scoggin lists the veteran's 
chronic problems as chronic low back pain and 
spondylolisthesis.  That record shows that in addition to 
Valium, the veteran was started on Elavil in May 1994.  

A hospital summary shows that the veteran was hospitalized at 
Fairfield Medical Center in October 1995 with the chief 
complaint of chest pain and intoxication.  The final 
diagnosis was chest pain and acute bronchitis.  On the 
discharge summary and discharge instructions, Dr. Scoggin 
listed Elavil and Valium among the veteran's medications and 
said their purpose was "back."  In a December 1995 letter 
to another physician concerning an upcoming cardiac 
catheterization, Dr. Scoggin said that the veteran's most 
significant medical problem was chronic low back pain but 
that he also had hypertension, emphysema, gastroesophageal 
reflux disease and was overweight.  Dr. Scoggin noted that 
the veteran's current medications included Valium and Elavil.  

In a letter dated in February 1997, Robert H. McCoy, M.D., 
stated that the veteran had been a patient of the Pickaway 
Medical Group since January 1996 and had been treated for 
cardiovascular disease with left ventricular hypertrophy, 
hypertension and reflux esophagitis.  Dr. McCoy stated that 
the veteran was a very tense, hyperactive personality but he 
had never found any evidence of the veteran being suicidal.  
In a letter dated in June 1999, Dr. McCoy stated that the 
veteran had been treated in his office for hypertensive 
cardiovascular disease, anxiety depressive reaction and 
recently discovered diabetes mellitus and that in his absence 
another physician saw the veteran for acute pancreatitis.  He 
also stated that the veteran had been treated occasionally 
for low back pain secondary to an industrial injury.  In 
another letter, also dated in June 1999 and apparently 
concerning the veteran's efforts to obtain a firearm, Dr. 
McCoy stated that the veteran had been his patient at the 
Pickaway Medical Group since January 1996.  He said the 
veteran had been seen every 1-2 months for various problems 
including hypertensive cardiovascular disease.  He also said 
that the veteran had been under treatment for low back pain.  
Dr. McCoy said that the veteran's industrial injury had been 
managed by another physician but that that he had received 
medications for pain and nervousness that could be used for 
suicide or doing harm to himself.  He said that he did not 
feel that the veteran was suicidal.  

At a VA psychiatric examination in June 1999, the veteran 
gave a history of problems concentrating as a child.  He gave 
a history of having first sought help for emotional problems 
in service in approximately 1966 when he was having anxiety 
attacks and suffering from depressive symptomatology.  The 
veteran reported he was given Valium and continued to be 
medicated by his family physician and that this continued to 
the present.  The physician noted that the veteran's 
inpatient hospitalization in 1966 was his only 
hospitalization for psychiatric reasons and that currently he 
continued to complain of some of the same symptomatology in a 
milder form.  After mental status examination and testing, 
the Axis I assessment was: panic disorder with agoraphobia 
and claustrophobia; recurrent major depressive episodes and 
chronic depression; previous history of alcohol dependence, 
sober for last two years; chronic pain syndrome, moderate to 
severe; chronic insomnia; and attention deficit disorder, 
predominately inattentive type, indicated by testing.  The 
physician stated that in his clinical opinion he could find 
no link between the veteran's military experiences and his 
psychiatric symptomatology.  

VA outpatient records show that when the veteran was seen in 
a psychiatry clinic in May 2000.  He gave a history of having 
been hospitalized for the last 41/2 months of service and said 
he received a medical discharge with a diagnosis of 
schizophrenia.  The physician noted that the veteran had been 
taking Valium since 1966, which was provided by a 
practitioner in the veteran's community.  The physician 
continued diazepam and hydroxyzine and stated that since 
there was a question of the presence of schizophrenia, a 
trial with olanzapine was indicated.  The records show that 
at a VA physical examination in June 2000, the physician 
noted that the veteran was under the care of a VA 
psychiatrist for manic depressive disorder and neurotic 
depression.  In a mental hygiene clinic note dated in July 
2000, the physician stated that the veteran had some of the 
symptoms associated with post-traumatic stress disorder.  He 
increased the olanzapine dose and continued diazepam and 
hydroxyzine.  

At the videoconference hearing in July 2000, the veteran 
testified that in service he was hospitalized at St. Albans 
naval hospital about 2 months or more.  He testified that the 
only diagnosis he could remember hearing was schizophrenic 
and acute anxiety reactions.  At the hearing, the veteran 
testified that in the early part of 1967 he started receiving 
treatment for a nervous condition from Dr. George Gardner.  
He testified that he saw Dr. Gardner once a month from 1967 
to 1985 or 1986 and that the doctor treated him with Valium 
to calm him down.  The veteran testified that he had 
attempted unsuccessfully to obtain Dr. Gardener's treatment 
records.  At the hearing, it was explained to the veteran 
that what was needed was medical evidence linking his current 
disorders to his military service.  

Analysis

Based on its review of the evidence then of record, the RO, 
in its October 1981 rating decision, denied service 
connection for a nervous condition, including anxiety 
reaction.  The veteran was informed of the denial but did not 
appeal, and the October 1981 determination became final.  
Generally, a claim that has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Other than the additional copies of the July 1966 telegram to 
the veteran's wife, all evidence added to the record since 
the October 1981 rating decision is new.  It is not, however, 
material.  In particular, the VA outpatient records do not 
include a diagnosis of anxiety reaction and thus cannot, 
either alone, or in connection with the evidence previously 
assembled, be so significant that they must be considered in 
order to fairly decide the merits of the claim.  The Axis I 
diagnosis at the June 1999 VA psychiatric examination 
included panic disorder with agoraphobia and claustrophobia, 
which is an anxiety disorder under DSM IV.  However, the 
physician who conducted the examination did not relate this 
or any other psychiatric diagnosis to the veteran's military 
service.  Thus, this examination report is not so 
significant, either alone or in connection with evidence 
previously of record, that it must be considered in order to 
fairly decide the merits of the claim.  

The private treatment records and letters from physicians 
document continuous treatment with Valium during the 1990s 
plus treatment with antidepressants, and Dr. McCoy 
specifically stated that the veteran was treated for anxiety 
depressive reaction.  However, neither the office clinical 
records, hospital records nor the letters from private 
physicians address the etiology of the anxiety depressive 
reaction or any other psychiatric disability for which the 
Valium and/or antidepressants were prescribed and they do not 
refer to the veteran's period of service.  They therefore are 
not, when considered either alone or in connection with the 
evidence previously of record, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

Finally, as noted earlier, at the July 2000 hearing the 
veteran testified that he was hospitalized in service for 
treatment of a nervous condition and that his diagnoses 
included acute anxiety reaction.  He also testified that from 
early 1967 to 1985 or 1986, Dr. Gardner treated him with 
Valium to calm him down.  The veteran was in effect asserting 
that the condition for which he received treatment after 
service originated in service.  However, as a layperson, he 
is not competent to offer a medical opinion concerning 
medical causation.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Consequently, the veteran's hearing testimony is 
not, either alone or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.  

As a whole, the evidence in the veteran's claims file 
received subsequent to the October 1981 rating decision does 
not tend to show that anxiety reaction diagnosed after 
service was incurred or aggravated in service.  Thus, in the 
Board's judgment, this evidence, when considered either by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the October 1981 rating decision is not new and material, and 
the claim is not reopened.  

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that anxiety reaction 
was incurred in service.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for anxiety 
reaction is denied.  


REMAND

The remaining issue before the Board is entitlement to 
service connection for PTSD.  At the July 2000 hearing, the 
veteran testified that he has flashbacks of a stressful event 
in service that occurred in May 1966.  He testified that he 
was on switchboard duty at his base at Chu Lai when an 
emergency occurred and a pilot came into his area saying get 
a medic.  The pilot's face was black, and his flight gear was 
burned.  The veteran testified that when the pilot turned 
around he saw that the pilot's flight suit had melted and the 
flesh was burned off his back.  The veteran testified that 
shortly after that he was hospitalized and was returned to 
the States with hospitalization at St. Albans.  The veteran 
testified that at night he has flashbacks of this incident.  
He also testified that the VA physician who conducted his 
June 1999 VA examination told him he has PTSD.  In addition, 
the Board notes that in a mental hygiene clinic progress note 
dated in July 2000, the physician stated that the veteran 
certainly had some of the symptoms associated with PTSD.  In 
view of the foregoing, it is the Board's opinion that further 
development is warranted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the claims file the veteran's 
service personnel records pertaining to 
his unit assignment(s) and locations 
while he was in service in Vietnam.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim for 
service connection for PTSD.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran.  In any event, the RO should 
obtain and associate with the claims file 
all VA treatment records for the veteran 
from the VA outpatient clinic in 
Lancaster, Ohio, and dated subsequent to 
July 2000.  

3.  If the RO is unsuccessful in 
obtaining the veteran's service records 
or any medical records identified by the 
veteran, the RO should inform the veteran 
and his representative of this and 
request them to submit any records they 
can obtain or currently have in their 
possession.  

4.  The RO should also request that the 
veteran provide, in writing, more 
specific information related to his 
claimed service stressor(s).  The veteran 
should also be requested to provide any 
additional evidence, such as statements 
from fellow servicemen or other evidence 
that may serve to verify the occurrence 
of his claimed stressor(s).  

5.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the etiology 
and extent of any currently present PTSD.  
Any indicated tests and studies should be 
performed.  A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available for 
the examiner's review, and the 
examination report must reflect that the 
examiner reviewed the claims files.  

6.  If the VA psychiatric examination 
results in a diagnosis of PTSD or any 
other competent evidence of PTSD is 
received, the RO should undertake any 
indicated development to verify the 
alleged service stressor(s).  

7.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

8.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



